COURT OF APPEALS OF VIRGINIA


Present:   Judges Frank, Clements and Senior Judge Bray


BONITA HANSBERRY
                                              MEMORANDUM OPINION *
v.   Record Nos. 0117-03-2 through                 PER CURIAM
                 0120-03-2                       JUNE 17, 2003

CHARLOTTESVILLE DEPARTMENT
 OF SOCIAL SERVICES


      FROM THE CIRCUIT COURT OF THE CITY OF CHARLOTTESVILLE
               Joseph F. Spinella, Judge Designate

           (Richard A. Davis, on brief), for appellant.

           (Allyson Manson-Davies, Assistant City
           Attorney, on brief), for appellee.


     In four separately filed and numbered appeals, Bonita

Hansberry (mother) appeals the decision of the circuit court

terminating her parental rights to four of her children:   Dashad

Hansberry (Rec. No. 0117-03-2); Rashad Hansberry (Rec. No.

0118-03-2); China Hansberry (Rec. No. 0119-03-2); and Kierra

Hansberry (Rec. No. 0120-03-2).   She contends the evidence was

insufficient to support the terminations under subsections (B)

or (C) of Code § 16.1-283.   Upon reviewing the record and briefs

of the parties, we conclude that these appeals are without merit.

Accordingly, we summarily affirm the decisions of the trial court.

Rule 5A:27.


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
                              BACKGROUND

     On appeal, we view the evidence and all the reasonable

inferences therefrom in the light most favorable to appellee as

the party prevailing below.       McGuire v. McGuire, 10 Va. App.

248, 250, 391 S.E.2d 344, 346 (1990).       So viewed, the evidence

showed that during a course of time, the Charlottesville

Department of Social Services (CDSS) removed four of appellant's

children from her home and placed them in foster care.

                     The Twins:    Rashad and Dashad

     On April 21, 2000, three-month-old Rashad was taken to UVA

Hospital after a "Child Health Partnership home visitor" observed

bruising on Rashad's face.    Mother said she was not present during

the injury, but she suspected that China, her three-year-old

daughter, was in the crib with Rashad and likely caused the injury

by jumping on him.    A CDSS worker recalled that mother tried to

avoid treatment and remove Rashad from the hospital, and she was

reluctant to cooperate with hospital staff.       Rashad was released

from the hospital on April 22, 2000.       On May 16, 2000, a pediatric

specialist referred Rashad "to an early infant early intervention

program, Babies Can't Wait, for developmental delays."      Records

showed that Rashad will also need "physical, occupational, speech

therapy and follow-up care with opthamology due to facial bruising

on 4-21-00."

     CDSS prepared a foster care service plan for Rashad on June

1, 2000, with a goal of "Return Home" and a target date of

                                   - 2 -
November 25, 2000.   In order to achieve the goal of having

Rashad returned home, mother was required to "create a safe,

stable, maximally supervised home for Rashad and his twin

brother."   She was required under the foster care service plan

to "cooperate fully in recommended services," participate in a

substance abuse evaluation, "follow-through with individual

counseling," "maintain stable employment," "participate in

behavorial intervention services" arranged by CDSS for China who

may pose a threat to the younger children, comply with "further

prevention services offered through Family Preservation

Services," "enroll and successfully complete a parenting

education class" by September 2000, provide CDSS with written

documentation of successful completion and attendance in such a

class, maintain contact with the foster care social worker at

least once a month to discuss her case and arrange with CDSS in

advance a visitation schedule.

     On April 24, 2000, CDSS took custody of Dashad, Rashad's

twin brother.   CDSS alleged that Dashad "is at risk of being

abused and neglected by his mother who has previously been

adjudicated as having abused and neglected another child in her

care."   Dashad's June 1, 2000 foster care service plan described

a home visit by a CDSS worker at which the worker saw China hit

Dashad repeatedly on the head.    The worker noted that Kierra,

who was four years old at the time, fed Dashad.   As with Rashad,

CDSS offered services to mother to help improve the safety and

                                 - 3 -
supervision of the children in her home, including childcare

services and in-home counseling.   Dashad's service plan required

that he receive "the same services as his brother Rashad and

. . . he will also require services through Babies Can't Wait,

physical, occupational and speech therapy."   Mother was directed

to comply with the same requirements as included in Rashad's

foster care plan.   Dashad was placed with the same foster care

family as Rashad.

     The record showed that mother had "two other children in

foster care" prior to Rashad and Dashad's removal.   "Allan, age

8, is currently receiving services from a children's residential

facility, and Octavius, age 6, is currently in permanent foster

care."   At the time of Dashad's removal, mother "refused any

further prevention services for Kierra and China against CDSS'

strong encouragement for her to do so."

     On June 16, 2000, the juvenile court found that Rashad and

Dashad were neglected, and it directed CDSS to place them in

foster care.   On June 28, 2000, the juvenile court found that

"[r]easonable efforts have been made" by CDSS "to reunite [each]

child with his" parent, and it approved the foster care plans,

adding the following conditions:   (1) mother will "successfully

work with a parenting 'coach' or other similar, one-on-one

parenting skills counsel[or];" (2) mother will undergo a

psychological evaluation; and (3) mother "will cooperate with

CDSS in the provision of reasonable services or programs

                               - 4 -
designed to remedy the conditions that led to foster care"

placement.

        On November 15, 2000, CDSS prepared foster care service

plan reviews for the twins, with a program goal "Return Home"

and a target date of June 2001 for goal achievement.

        On April 12, 2001, CDSS recommended that the goal of

returning the children home be changed to adoption.    On June 1,

2001, CDSS filed petitions to terminate mother's residual

parental rights to the twins.

        On June 29, 2001, the juvenile court terminated mother's

residual parental rights based on Code § 16.1-283(B).    Mother

appealed to circuit court.

                     The Girls:   China and Kierra

        China and Kierra Hansberry were placed in CDSS care on

February 28, 2001, pursuant to Child in Need of Services (CHINS)

petitions and orders.    Their initial April 12, 2001 foster care

service plans had a program goal of "Return Home," with a target

date of November 2001.    The plans noted founded dispositions of

inadequate supervision for burns occurring to both girls in

1998.    In addition, "[t]here have been three other founded

dispositions made to various caretakers involving Ms.

Hansberry's children including physical abuse in 1999,

inadequate supervision in 1999, and sexual abuse in 1997."

        Before her removal, China, then three years old, "exhibited

aggressive and out of control behavior," to which mother was

                                  - 5 -
unable to set limits or boundaries.      For example, China "will

climb on all types of furniture if given the opportunity."

During an early home visit, a CDSS worker recalled how China

"climbed on cabinets, the stove and cars in the parking lot."

Test results found China to be "developmentally delayed" with

"significant delays in personal/social skills, adaptive skills

and motor skills."    "China is quick to hit others when she is

frustrated," and she has a tendency to run out of the house by

herself without supervision.    The CDSS case worker reported that

China "witnessed a knife incident between her mother and

biological father."

        Kierra received burns in 1998 that resulted in a "founded

disposition of inadequate supervision."     At the time of the

April 2001 report, Kierra was five years old and attended

kindergarten.    Kierra exhibited signs of aggression and lacked

self-control.    She was suspended from kindergarten for kicking a

guest at the school.    During the school year, she spent

weeknights "with different 'friends' in the neighborhood" and

"most weekends with her paternal grandmother."     In 1999, Kierra

and her brother "witnessed a stabbing murder in her home."

        China and Kierra were placed in the same therapeutic foster

home.

        Updated foster care service plan reviews prepared in

October 2001, reported that mother "declined to attend" or



                                 - 6 -
participate in parenting classes and failed to maintain regular

contact with CDSS and the social worker from People Places.

     In the January 28, 2002 foster care service plan review,

CDSS requested a change in goal from return home to adoption.

     On April 18, 2002, CDSS petitioned for termination of

mother's parental rights.   The juvenile court terminated

mother's parental rights to China and Kierra on May 14, 2002.

Mother appealed to circuit court.

                            Trial De Novo

     On July 26, 2002, the trial court conducted a trial de novo

on the four petitions to terminate mother's parental rights.

The parties presented and the trial court admitted numerous

documents and reports, including several foster care service

plans and service plan reviews for each child, describing mother

and the children at various times during CDSS's long-standing

relationship with mother.   The documents detailed the extensive

services offered to mother and her children over a long period

of time and the progress made by each party.

     Dr. Jeffrey Aaron, a clinical psychologist, testified that

he evaluated mother's emotional and cognitive functioning in

August 2000.   Mother told Dr. Aaron that she did not want to

participate, but was doing so only because CDSS made her.    From

the outset, she "appeared angry and irritable and resistant."

Mother "showed . . . a strong tendency to externalize blame and

responsibility."   Test results showed her to have a "full scale

                                - 7 -
IQ" of 74, "which places her in the borderline range of

cognitive functioning."   Persons within that range exhibit

"deficits in their ability to engage in a wide range of

cognitive tasks, particularly those that require complex or

abstract reasoning, inferences about relationships . . . and

related tasks."   Although persons functioning within the

"borderline range" can "learn new skills and develop new

abilities," Dr. Aaron opined that their "core deficits" such as

an inability to "apply[] the learning to new situations,

wouldn't be expected to change."   Dr. Aaron noted that mother is

"likely to be emotionally reactive and hostile and oppositional,

particularly when under stress."   This accounts for her having

difficulty "trusting people, forming relationships, [and] making

use of what other people could offer, in terms of providing

assistance to her or her children."    Dr. Aaron opined as

follows:

           [Mother's] general pattern of emotional and
           personality functioning, her tendency to
           deny problems and externalize blame, her
           tendency to become hostile and emotionally
           reactive, and the cognitive deficits that
           I've described, all of these things
           together, in my opinion, make it unlikely
           that she would be able to adequately
           identify and respond to her children's needs
           and meet them.

Based on his assessment, Dr. Aaron felt there was "a poor

likelihood" that mother could or would effect a "positive

change."   Dr. Aaron believed mother might suffer from "chronic


                               - 8 -
low grade depression" or "posttraumatic stress disorder."

However, due to her proclivity for under-reporting and denying

symptoms, he was unable to make any such diagnoses.

     Carrie Lovette was qualified as an expert in clinical

social work.   In November 2000, CDSS referred mother to Lovette

for weekly sessions to help her "learn parenting skills and to

help her learn how to provide a safe environment for her

children."   Mother refused to acknowledge that she had anything

to do with the children's removal or that her parenting skills

were deficient, and she characterized the negative reports as

"lies."    Mother attended thirteen sessions and missed ten and

currently "refuses to return to therapy."   Her last session was

on April 16, 2002.   Despite mother's strong feelings for her

children, Lovette opined that mother lacks "any capacity for

empathy for her children's experience and she, again, doesn't

feel that there were any problems in her parenting behaviors

skills before."   Mother's denials and refusals to accept help

made it impossible for her to make any progress with therapy or

to become a better parent.   Lovette indicated concerns with

mother's "rage and impulse control and honesty."

     Robin Warner, a Child Protective Services (CPS) worker, was

appointed to work with mother in April 2000 following Rashad's

removal.   Warner advised the trial court that mother received

CDSS services in 1992 "for a variety of concerns at that time,"

such as mother's volatility and failure to provide appropriate

                                - 9 -
care.       Warner recalled a founded complaint for inadequate

supervision in 1998 relating to an incident where Kierra and

China received burns from a hot iron.        At the time, mother could

not explain how the girls got burned, so CDSS "added more

services" and "additional goals" to improve mother's parenting,

"her money management, [and] the hygiene of the girls."        In

January 1999, CDSS brought in "Children Youth and Family

Services" in order to offer "intensive home services in

[mother's] home in an effort to improve, really try to improve

the environment for the children."         Warner recalled two founded

allegations against mother in January and February of 1999.         The

February 1999 incident involved the caretaker fleeing the

residence and leaving China and Kierra alone after an occupant

had been stabbed to death. 1

        Warner recalled an April 2000 home visit with CDSS worker

Susan Brumfield during which China went into the kitchen,

climbed the stove and was on the burners, which were turned off

at the time.      Mother entered the kitchen, got her down and

returned to Warner and Brumfield.      Mother did not warn China of

the danger or admonish her not to repeat the conduct.        A short

time later, China climbed onto the kitchen sink and turned on


        1
       Both Lovette and Dr. Aaron recalled mother describing this
incident in which mother discovered a murdered victim in the
home at which she and the children were living. Despite
mother's denial that the event affected her, Dr. Aaron opined
that such an event could have caused or exacerbated "her social
withdrawal and strong mistrust of others."

                                  - 10 -
the faucet.   Mother got her down and brought her into the living

room, where China proceeded to throw an apple at Brumfield and

hit Dashad "on the head a number of times."   Mother "took

China's hand" while speaking with the CDSS workers, but she "did

not discipline her."   When Warner warned mother about China's

aggressiveness towards Dashad, mother sloughed it off as

jealousy.    Warner related the many services provided to mother.

A Family Preservation worker regularly visited and worked with

mother in the home, a CASA worker was appointed and evaluations

were done.    Warner recalled, "We were really trying to try

whatever we could to improve the situation, so that the girls

could remain in the home and the boys, at some point, could be

brought back."   Despite "all of these services that we had put

in, Ms. Hansberry continued to be resistant to the services."

Mother either did not allow the family preservation worker into

her residence or "she would be hostile" and not interact with

the worker.   Moreover, mother "was missing appointments," and

she "wasn't making her individual therapy appointments with Ms.

Lovette."    Warner warned mother of the importance of cooperating

with the service providers and wrote and provided to mother a

list of things mother needed to do to keep the girls and get the

twins back.   Despite mother's initial agreement to cooperate,

"[t]here was no change" in her participation, and concerns about

the two girls persisted, and CPS "continued to get reports"

regarding "concerns" about the children.

                               - 11 -
     Brumfield, a foster care social worker, began working with

mother and her children in October 1999, six months before

Rashad's removal.   At that time, there were already several

service providers working with the mother, such as CHIP, CASA,

CPS and Family Preservation Services.   Brumfield recalled CDSS's

"continuing concerns of the children needing to [be]

supervised."   After China and Kierra were placed in foster care,

"People Places" became the therapeutic foster care agency

contracted to work with mother and the girls.   Counseling also

continued, however, mother "refused to be involved in those

services."   Brumfield related how she and other CPS workers

"tried to model appropriate parenting skills during visits with

the children, so that [mother] could make use of those skills in

the visits with the girls."

     Brumfield discussed the various foster care plans she

prepared, copies of which the trial court admitted.    She

explained that CDSS tried "to be very creative" with mother to

try to get her to comply with the plans.    She would revise the

plan and change strategies to accommodate mother.   To that end,

she enlisted other facilitators to work with mother, such as a

child consultant and a family consultant.

     Mother visited the boys thirty-three times and missed

appointments twenty-one times.   At one point, Brumfield had to

advise mother to provide advance notice or a doctor's excuse if



                              - 12 -
she was sick so the foster parents would not have to needlessly

transport the boys to a designated location.

     Mother's "lack of progress with foster care plan[s],"

caused CDSS to explore other options.   No relatives came

forward, so adoption became the only alternative.

     The twins, who are now two years old, are "both

developmentally delayed" and have "been identified [as

requiring] early intervention services [as well as services]

through the school system."   Brumfield testified that the twins

are doing well in foster care, and the foster care family that

has had custody since April 2000 is interested in adopting them.

     Both girls had behavorial and health problems before foster

care placement.   They are presently "doing very well" and have

"made a lot of progress with their foster family."   In addition

to attending and benefiting from regular counseling and therapy

sessions, "[t]hey've learned the basics of what it's like to

have regular meals [and] a regular schedule.   They've learned

proper nutrition, sleep.   Naps.   They've both done incredibly

well in school, despite where they were when they came into

care."

     Mother never completed a parenting class, nor did she stay

in contact with her case worker and inform her as to employment

or comply with the other requirements in the foster care service

plans.   Mother reported "in late January or February" of 2002

that she was living with her father in Garrett Square, but

                              - 13 -
Brumfield was not allowed access "to make an assessment."

Brumfield averred that she revised and adjusted the foster care

service plans in hopes of obtaining more participation and

cooperation from mother.

     Stephanie Bass is a family consultant with the agency

"People Places."   She was to "communicate and coordinate" the

services and needs of all parties involved and monitor their

progress.   China and Kierra were placed with Bass's agency at

the end of February, 2001.   Barbara Gross was the initial family

consultant, and Jason Holland was the child consultant.   Bass

replaced Gross in August 2001, however Holland remained

involved.   Mother was consistent in attending visits, however,

mother was unable to safely and properly supervise the girls

during visits.   Bass and other support staff tried to teach

mother how to discipline and provide time outs through modeling,

but mother was never able to do so independently.   Bass also

recalled mother at times making inappropriate comments to the

children.   Despite CDSS's efforts, mother still cannot "address

discipline or safety issues."    Bass related that mother has

changed her telephone number at least five times, making it

difficult to reach her.

     Barba Merriwether is the CASA volunteer for the children.

She made many visits and observations at mother's home, the

foster parents' homes and during visitation between mother and

her children and prepared several reports for the juvenile court

                                - 14 -
throughout the proceedings. 2    Merriwether noted mother's

inability to perceive or admit any deficiencies in her parenting

skills and documented several instances where mother failed to

discipline and control China.

     In a May 2001 report, Merriwether opined "that a permanent

home is in the best interest for the boys," who are thriving in

the foster home.   In her June 22, 2001 report, Merriwether

provided the following summary and recommendation regarding the

twins:

               In working with Mrs. Hansberry for more
          than a year, she has not demonstrated that
          she is capable or willing to maintain a safe
          and nurturing home for her twin boys. Ms.
          Hansberry does not seem to appreciate the
          necessity that permanent, long term changes
          must take place. I do not believe she fully
          understands and comprehends the
          responsibility of caring for a child of any
          age.

               It is my opinion that an adoptive home
          is in the best interests for the boys.

     The girls are doing very well in foster care also.

Merriwether reported that the foster parents have provided

structure and discipline, and both girls showed much progress

socially and academically.      They appeared well-behaved and

happy.



     2
       Three reports, dated June 23, 2000, May 7, 2001, and June
22, 2001, related to the twins, Rashad and Dashad. Two reports
dated November 7, 2001 and May 10, 2002, related to the girls,
China and Kierra.


                                 - 15 -
     Merriwether experienced difficulty contacting mother or

visiting with her to discuss the case.    Merriwether reported in

May 2002 that mother "is still unemployed."    Merriwether noted

that mother still "does not seem to appreciate or understand"

what she must do, and she "has exhibited little ability or

willingness to improve the situation."    Thus, Merriwether

recommended adoption.

     In closing argument, the guardian ad litem advised the

trial court that she has been guardian for these children for

"almost four years." 3   The guardian felt that mother "has done

her best," however, her "hostility to . . . social services" and

lack of cooperation prevented her from ameliorating the

conditions that led to the removals.    Thus, the guardian "cannot

recommend that [the children] be returned to her."

     In deciding to terminate mother's parental rights, the

trial court made the following findings:

          It's quite clear to the Court that a plan
          was designed for the mother to correct the
          situations. And she was instructed on the
          plans. And in following the instructions,
          in a [span] of over a year, probably about
          two years, that she was not able to comply
          with the requirements of the plan. And, at
          the present time, she has no visible means
          of support, has no job, really has not
          indicated how she would take care of these
          children, four of them, and has offered no
          plan to the Court to show how she could do
          this in the future. I feel it's in the best


     3
       On appeal, the guardian ad litem did not file a brief on
behalf of the children in this case.

                               - 16 -
           interests of the children that they not be
           returned to her.

     By order dated December 11, 2002, the trial court

terminated mother's residual parental rights.

                             ANALYSIS

     On appeal, we will not disturb a trial court's findings

unless they are plainly wrong or without evidentiary support.

See Roanoke City Dep't of Soc. Servs. v. Heide, 35 Va. App. 328,

336, 544 S.E.2d 890, 894 (2001).

     In closing argument at the July 26, 2002 de novo hearing,

mother's attorney stated:   "What needs to be shown here is

whether or not [mother] has been able to remedy the conditions

which led to these children coming into care in the first

place."   Continuing, mother's attorney argued:

           And she submits that either there was
           nothing to remedy in the first place or that
           she has done so, but she's able to take care
           of these kids.

As to the girls, mother's attorney questioned the basis of

removal as stated in the petition of

           July of 2000, relating to serious concerns
           about the safety and well-being of Kierra
           and her sister. That's what led to these
           girls coming into care.

                And realistically, I think what –
           [mother] wants all four of the kids back,
           but I think her position is stronger with
           regard to the two girls. I think she can
           take care of those two girls. There's a
           question about them being removed in the
           first place. That is her position. With
           regard to the twins, the youngest, those are

                              - 17 -
          her children. Again, the removals arose out
          of an injury suffered by Rashad. We can't
          dispute that. It's reflected in the medical
          records. But it's ideology [sic] where it
          came from. It clearly remains unknown. And
          [mother] doesn't believe that it was
          occasion to anything [sic] due to her
          neglect or lack of care for the children.
          Similarly, Dashad, we think in purview [sic]
          is just a reaction. Social services had
          previously removed two of her kids already.
          And they were primed, locked and ready to go
          essentially for just about any reason to
          take these children.

     On December 11, 2002, the trial court entered final orders

in the four cases heard and argued on July 26, 2002.   Mother's

attorney endorsed each order, "Seen Objected To."

     In her opening brief, mother contends the

          evidentiary record plainly shows that CDSS
          failed to make reasonable and appropriate
          efforts to provide medical, mental health or
          other rehabilitative services and support to
          the end that Ms. Hansberry could make
          additional substantial progress towards
          eliminating the Conditions. Such efforts
          are a condition precedent to the trial
          court's terminating [mother's] residual
          parental rights. [Mother] contends that
          [she] remedied substantially the Conditions
          and made substantial progress towards
          eliminating such Conditions. However, to
          the extent [mother] was unable to make more
          substantial progress, [mother] has good
          cause due to CDSS's failure to make
          reasonable and appropriate efforts to
          provide such services.

     Mother never argued to the trial court that CDSS failed to

make reasonable or appropriate efforts, nor did she contend

below that there was good cause for her failure to follow

through or respond to CDSS's rehabilitative efforts.

                             - 18 -
     "[E]ndorsing a[n order] 'seen and objected to' does not

preserve an issue for appeal unless the record further reveals

that the issue was properly raised for consideration by the

trial court."   Konefal v. Konefal, 18 Va. App. 612, 615, 446

S.E.2d 153, 155 (1994).   "No ruling of the trial court . . .

will be considered as a basis for reversal unless the objection

was stated together with the grounds therefor at the time of the

ruling, except for good cause shown or to enable the Court of

Appeals to attain the ends of justice."   Rule 5A:18.

     Because mother filed no post-judgment pleadings raising the

good cause defense, we are precluded from addressing that

argument on appeal.   See Rule 5A:18.   Moreover, because the

record contains abundant evidence to support the trial court's

finding that CDSS made reasonable and appropriate efforts to

provide services and because the record fails to contain

sufficient, credible evidence establishing good cause for

mother's failure to respond or follow through with those

services, the record does not reflect any reason to invoke the

good cause or ends of justice exceptions to Rule 5A:18.

     Therefore, the only issues argued and preserved by mother

were those raised in her closing argument, namely, (1) there was

insufficient evidence of harm or danger to remove the children

in the first place; (2) there was nothing for mother to remedy;

and/or (3) mother has remedied any such conditions and can now

care for the children.    The only issue raised at trial and

                               - 19 -
argued in mother's brief is whether there was sufficient

evidence that mother failed to follow through with services and

remedy the situation requiring removal.   Thus, we limit our

analysis to that issue.

                          Rashad and Dashad

     The trial court terminated mother's parental rights to

Rashad and Dashad pursuant to Code § 16.1-283(B), which provides

in pertinent part:

          The residual parental rights of a parent or
          parents of a child found by the court to be
          neglected or abused and placed in foster
          care as a result of (i) court commitment
          . . . may be terminated if the court finds,
          based upon clear and convincing evidence,
          that it is in the best interests of the
          child and that:

               1. The neglect or abuse suffered by
          such child presented a serious and
          substantial threat to his life, health or
          development; and

               2. It is not reasonably likely that
          the conditions which resulted in such
          neglect or abuse can be substantially
          corrected or eliminated so as to allow the
          child's safe return to his parent or parents
          within a reasonable period of time. In
          making this determination, the court shall
          take into consideration the efforts made to
          rehabilitate the parent or parents by any
          public or private social, medical, mental
          health or other rehabilitative agencies
          prior to the child's initial placement in
          foster care.

     Viewed in the light most favorable to CDSS, clear and

convincing evidence proved that:   (1) the twins "were found by

the court to be neglected or abused" and were placed into foster

                               - 20 -
care pursuant to court commitment, Code § 16.1-283(B); (2) CDSS

had, prior to the twins' placement in foster care, made efforts

to rehabilitate mother, Code § 16.1-283(B)(2); (3) termination

"is in the best interests of the child," Code § 16.1-283(B); (4)

the "neglect or abuse suffered by such child presented a serious

and substantial threat to his life, health or development," Code

§ 16.1-283(B)(1); and (5) "[i]t is not reasonably likely that

the conditions which resulted in such neglect or abuse can be

substantially corrected or eliminated so as to allow the safe

return to his parent or parents within a reasonable period of

time," Code § 16.1-283(B)(2).    That mother "without good cause,

ha[d] not responded to or followed through with appropriate,

available and reasonable rehabilitative efforts on the part of

social, medical, mental health or other rehabilitative agencies

designed to reduce, eliminate or prevent the neglect or abuse of

the child," constituted prima facie evidence "of the conditions

set forth in subdivision B 2."    Code § 16.1-283(B)(2)(c).   At

the time of trial, the twins had been in foster care over two

years.   Not only was there a lack of evidence that mother

substantially corrected or eliminated the conditions leading to

foster care, but CDSS presented evidence that mother refused to

acknowledge any deficiencies existed and appeared to thwart

CDSS's attempts to provide services to remediate her parenting

and supervisory skills.



                                - 21 -
     CDSS presented sufficient clear and convincing evidence to

support the trial court's findings and rulings.       Moreover,

mother did not rebut the prima facie case established by CDSS.

Therefore, the evidentiary requirements of Code § 16.1-283(B)(2)

had been met, and the trial court's findings and judgment were

not plainly wrong or without evidence to support them.

                         China and Kierra

     The trial court terminated mother's parental rights to

China and Kierra pursuant to Code § 16.1-283(C), which provides

in pertinent part:

          The residual parental rights of a parent or
          parents of a child placed in foster care as
          a result of court commitment, . . . may be
          terminated if the court finds, based upon
          clear and convincing evidence, that it is in
          the best interests of the child and that:

            *        *    *      *      *         *        *

               2. The parent or parents, without good
          cause, have been unwilling or unable within
          a reasonable period of time not to exceed
          twelve months from the date the child was
          placed in foster care to remedy
          substantially the conditions which led to or
          required continuation of the child's foster
          care placement, notwithstanding the
          reasonable and appropriate efforts of
          social, medical, mental health or other
          rehabilitative agencies to such end. Proof
          that the parent or parents, without good
          cause, have failed or been unable to make
          substantial progress towards elimination of
          the conditions which led to or required
          continuation of the child's foster care
          placement in accordance with their
          obligations under and within the time limits
          or goals set forth in a foster care plan
          filed with the court or any other plan

                              - 22 -
          jointly designed and agreed to by the parent
          or parents and a public or private social,
          medical, mental health or other
          rehabilitative agency shall constitute prima
          facie evidence of this condition. The court
          shall take into consideration the prior
          efforts of such agencies to rehabilitate the
          parent or parents prior to the placement of
          the child in foster care.

     The evidence, viewed in the light most favorable to CDSS,

proved by clear and convincing evidence both (1) that CDSS made

"reasonable and appropriate efforts" to help mother remedy the

conditions "which led to or required continuation of the [China

and Kierra's] foster care placement" and (2) that mother,

"without good cause" was "unwilling or unable within a

reasonable period of time not to exceed twelve months" from the

date of placement in foster care failed "to substantially

remedy" those conditions.   Code § 16.1-283(C)(2).   In reaching

this conclusion, the trial court took "into consideration the

prior efforts" of CDSS "to rehabilitate" mother.     Id.

     Pursuant to Code § 16.1-283(C)(2), CDSS presented prima

facie evidence that mother "without good cause, ha[s] failed or

been unable to make substantial progress towards elimination of

the conditions which led to or required continuation of [China

and Kierra's] foster care placement in accordance with [he]r

obligations under and within the time limits or goals set forth

in [the] foster care plan[s] filed with the court."        Id.

Moreover, mother did not rebut that prima facie evidence.

Therefore, the evidentiary requirements of Code § 16.1-283(C)(2)

                              - 23 -
had been met, and the trial court's findings and judgment were

not plainly wrong or without evidence to support them.

     Accordingly, the decisions of the trial court are summarily

affirmed.

                                                         Affirmed.




                              - 24 -